ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_01_FR.txt. AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 347

*
* *

La Cour conclut que l’article 7 du Mandat est un traité ou une
convention encore en vigueur au sens de l’article 37 du Statut de
la Cour, que le différend est de ceux qui sont prévus audit article 7
et qu’il n’est pas susceptible d’être réglé par des négociations. En
conséquence, la Cour est compétente pour connaître du différend
au fond.

Par ces motifs,

La Cour,

par huit voix contre sept,

dit qu’elle est compétente pour statuer sur le fond du différend.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt et un décembre mil neuf
cent soixante-deux, en quatre exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de l’Empire de l’Ethiopie, au Gouver-
nement de la République du Libéria et au Gouvernement de la
République sud-africaine.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Bien que l'intérêt des Gouvernements de Libéria et de l’Éthiopie
de voir la Cour se prononcer sur les violations par 1’ Afrique du Sud
du Mandat pour le Sud-Ouest africain alléguées par lesdits Gouver-
nements soit parfaitement compréhensible il ne nous est pas possible
de suivre le raisonnement de la Cour qui induit celle-ci à se déclarer
compétente.

Peut-on aisément dire que le Mandat constitue un «traité ou une
convention » au sens de l’article 37 du Statut de la Cour internatio-
nale de Justice, que ie Mandat, en tant que «traité », ait survécu à
l’effondrement de la Société des Nations (l'acte formel de la « disso-
lution » de la Société des Nations en était la conséquence), que
l'article 7 du Mandat — en supposant celui-ci en vigueur — pusse

32
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 348

être invoqué par des États dont aucun n’est « Membre de la Société
des Nations », cette dernière organisation n’existant plus?

Il nous semble que toute tentative de donner une réponse affir-
mative 4 ces questions, et ce ne sont pas les seules qui se posent,
est nécessairement fondée sur des arguments qui, au point de vue
du droit, ne nous paraissent pas assez solides.

Dans ces conditions, il ne nous est pas possible de partager la
conclusion de la Cour. La compétence de la Cour, pour étre admise,
doit étre établie de facon claire et non équivoque et ceci ne nous
parait pas étre le cas dans la présente affaire.

MM. BUSTAMANTE Y RIVERO et JESSUP, juges, et sir Louis
. MBANEFO, juge ad hoc, joignent à l’arrêt les exposés de leur opinion
individuelle.

MM. WINIARSKI, Président, et BASDEVANT, juge, joignent à
l’arrêt les exposés de leur opinion dissidente; sir Percy SPENDER et
sir Gerald FITZMAURICE, juges, joignent à l’arrêt l'exposé commun
de leur opinion dissidente; MM. MoRELLI, juge, et vAN WYK, juge
ad hoc, joignent à l'arrêt les exposés de leur opinion dissidente.

(Paraphé) G.-C.
(Paraphé) B. W.

33
